In an action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Queens County, entered January 27, 1960, which dismissed the complaint pursuant to subdivision 5 of rule 107 of the Rules of Civil Practice, on the ground that the cause of action alleged is barred by the Statute of Limitations (Civ. Frac. Act, § 49, subd. 6). Order affirmed, with $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.